DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US 2018/0149336).
Regarding claim 1, Tsai discloses a lamp for a vehicle the lamp comprising: a light source system 104; and an optical system 108 to allow light emitted from the light source system to be incident to the optical system through a plurality of incident lenses (see Figure 10 and para [0068] which teaches that incident surface S6 is curved thus effectively forming a plurality of incident lenses to respectively receive light from each light source 106A-106E) and to exit through a plurality of exit lenses (again see Fig. 10 which illustrates plurality of exit lenses on exit surface S7) that correspond to the plurality of incident lenses, wherein the plurality of exit lenses include: a first exit lens (for example the exit surface of 110C on S7, see Fig. 10) configured to output light therefrom in a first direction; and a second exit lens (for example the exit surface of 110E on S7) configured to output light therefrom in a second direction that is tilted by a predetermined angle with respect to the first direction (see at least Figure 10 and paragraphs [0067]-[00068]; see generally remaining figures and specification for description of specific parts).  
Regarding claim 9, the first exit lens in Tsai is arranged at a central region 110C among the plurality of exit lenses, and wherein a direction in which light exit from the second exit lens (exit surface of S7 at 110E) is tilted toward the first exit lens (see at least Figure 10 and paragraphs [0067]-[0068]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2018/0149336).
Regarding claims 10-11, the light source system in Tsai comprises a light source (at least 106A-106E) but does not specifically teach an optical path adjustment member for causing the path of light to be substantially parallel to an optical axis of the light source, wherein the member includes an aspherical lens, a TIR lens, a reflector or a Fresnel lens.  However, the use of optical members to collimate light is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a collimator from the listed optical members in order to provide a uniform and converged incident light onto the optical system 108 for a brighter and more uniform beam pattern.  

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875